SOCIAL AGREEMENT
Between
Euro Liberia Logging Company
And the
ITY FORESTRY DEVELOPMENT COMMITTEE (CFDC)

OF
FOREST MANAGEMENT CONTRACT (FMC) AREA-F
Konobo, Gbeapo & Webbo Districts, Grand Gedeh &
River Gee Counties
LIBERIA

COMMUN

Forestry Developinent Authority

Metes and Bounds
ipsting from the Town of River Gbel t8°)2°42,24°N7-0 D6 STN thence a fine runs
‘ 3330 meters 10 the poins of COMMENCEMENT 15°14" i
thence a line runs N 36° W for Af 878 meters to a point 1528
thence a Hing runs N 69° W for 18.862 meters to a point
+ thence a line runs S 64" W for 1 8 meters [0 a point
= theneg a line rans 8 14° W for 3 768 meters 10 a point
5. thence a line runs N 44° W for 3.503 meters to & point
s thence a line runs N 39° E for 2491 neters 10 a pom
§ 73° W for 91674 meters to a point
thence a line rans N. [6° W fon’ 7.929 asters to & point
thence @ line rans N 24° F15.871 meters i a point
*y; thence a line runs N 34° W for 15,087 meters to a point
- thence a line runs N J3° E for 6.144 meters toa point 1S
thence a line rans N 77° W for 56 45 10 a point
}; thence a line runs N 49° E for 629 meters to a pont?
; thence a line rung S 77° E for 2,732 inelers to @ point mS
thence a ine runs N 6° E for 4.906 1aeters to a pom ( S.84N-
ence a line runs § 75" & for 2.100 meters Wo the poim on the Dube
-8°05°04 FOTW}. thence a line 1798 along the Dube |
Beets for }s mnaters to 2 polar (SUG TL AGUN-7°30°R3.118"5 .
Due South for 4137 meters te ap TPT STON-FSO'S TUT Wer: thenes
pans Due East for 962 meters to a pomnt LP3G.TY NP 302 LOA Wr thence one
veins Due South for 6,073 meters ta a pout (S120 “PID DLSO Wy: ch i
nuns Due East for 984 meters to a pont (S1P20.23°N- P29 ARG" Wo: thence &
Due South for 2.963 meters to a point (S12 = PIT SSS Ws thence a f
S.8& F for 2.792 meters to the paint oF the Cavalla River which, ferms due bound:
Liberia and Jwory Coast (3°! 728 6AOPW): thence ine
the Cavalla River in the Southern dirce 925. meters to the confluence vit Rivet
Gbeh and Cavalla Rivers (5°04°29.2 SA): thence a line runs along
b in the Northwestern direction for 43.204 meters ta a poi (38
L.O7"W); thence a line runs N11" E far 8, meters to & peint iS 1¥OS.66
37"W); thence a line runs N 27° W for 5. meters ta a point i815 A9N-
736°04.06° Wp, thence a line mms S =) W for 7.676 meters to the port al
COMMENCEMENT (5°14°28.39 QP4O TW embracing /Twe Handy
Fiity Three Thousand Six Hundred and Seventy) 253,670 hectares of forest ia

} thence a line ra

©

say alway

sad Te

LEGAL REQUAIREMENT FOR THE FORMATION OF CFDC

This Social Agreement (agreement) is hereby mede and entered into by and
between the Euro Liberia Logging Company, her2inafter referred to as Euro
Liberia, the communities of River Gee , Conimunity Forest Development
Cammittee( CFDC), hereinafter referred to as tne Communities, for Forest
Management Contract Area “F, and attested to ds to its completeness by the
Forestry Development Authority, Monrovia, Libera, hereinafter referred to as
the FDA, under the provisions of the 2006 Natior al Forestry Reform Law, and
FDA Regulation No. 105-07 Regulation on Major Pre-felling Operations under
Forest Resource Licenses.

TECHNICAL DESCRIPTION OF THE AREA

Technical description of Forest Management Contract Area-F

Technical description

« Management Contract area “I” lies within Latiides 5°6°0" ! S40" North
or und Longitudes 7°30°0" - 8°6°0" West of the Greenwich meridian ena io
jocated in Grand Gedeh and River Gee Counties. Soath astern Liberia.

ents

¢ Management Contract area “Ee” is 332 miles accessible by primary motor roa

cav of Monrovia, Gharnga, Ganta, Tappita and Zwediu, and is 136 miles accessibh
the Port of Greenville and 116 miles to the Port of Harper

fe

2g meters resolution!

kigure {: 2007 Land Satellite Image Map of the are

2007 Land Satellite Image Showing:
670 Hectares)
IN

Forest Management Contract Area 'F’ (253
Rai eee wes

che Forest Management Contract area “P” was awarded to Euro Liberia Logging Company. |

the preparation of the Forest Management Contact area “FT notice was given and senses
sondueted in a portion of the affectded communities, The perpuse of this surveys was to vals
wvhether thé area was suitable for commercial forast priciices based upon ecological. economic and

survey, the affected communities were informed of the potential

social consideration. As part of Usis
MC in the vicinity and the requirements for a social agreement. As a result of this. the FD.
secured a statement on behalf of affected commmunities arourd the PMC area "FT that they intent

«negotiate a social agreement in good faith with the winner o/ the competitive bid.

SECTION L PURPOSE/ OBJECTIVE
Yhe Social Agreement is an agreement, between communities around a given logging eomtract aru
cad the logging company authorized to operaie in that ares, which establislies the relutionstis

ween community and company.

e Social Agreement is an agreement required by FDA Kegulation No. 103-07 beiween any

plans to harvest timber and the affected conemunities that could be affeeted by ih

yeement are?

Only estblished between companies that have been uuthorized by the FIA though

competitive bidding, process and affected communities

bts and sesponsabilities of the company uni

hb. To establish a code of conduct regarding
affected communities.
¢. Joestablish the financial benefits for all affected communities with respect We section 34 of

EDA Regulation No. 105-67 on Mayor Pie-ielling Operation under Forest Rescarce

Licenses.
L. Negotiated directly between compagnie and local coma unities: and attested to andl regulates

nea play an active role inthe negetiation process

by the FDA, However, the FDA does

scussions break down,

bevong serving as a facilitator or mediator if di

2NT OF MUTUAL BENEFIT AND INTEREST:

SECTION F.STATEM

~ Communy

+ vise Liberia Logging Company and Porest Management Contract Area

in Development Commitee XCRDC) of River Gee commuiaities, sive t engsye in a

a, ta

senatis beneficial relation

oa

hip by agreeing to the terms of this agreement, Working couperetis ely

:¢ on-going implementation of the FMC will allow the affected communities and the Fuis

Liberia Logging Company to achieve their respective goals:

. consideration of the above premises, the parties herets agree as follows:

TION I THE DUTY AND RESPONSIBILITIES OF EURO LIBERIA LOGGING

OOMPANY, (HOLDER):

Hobler shall identify the representative of the Timber Corapany designated by the Company &

ite
ypresent it in negotiating the terms of a Social Agreeme:t, Corporation representatives Must
boinc,

A. Persons whose names are maintained on the list of names identified in the Corporaiien pre

wualification documents or has such documentation to verify his employment with te

company and has the power to negotiate on the compatiy’s behalf; and

3. ta the event that this person is unable to negotiate wits the Affected Community. aay oti

that the Company may designate, subject #0 the requirements of this Pa

jer shall maintain a list of community representatives for its FMC

Holder shall conclude a negotiated agreement of the following issues

sobilites:

+ ‘he Holder agreed to design its logging operations to minimize effects on edition!

practices such as taboo day, sacred sites, and the range of taboo animals’plans, mest
plant sites, hunting ground, non timber forest products sites,
Suro Liberia agreed to ensure that water collection points are protected and muinuiined

Suro Liberia agreed that timber operations are timed to minimize disruption to subsistence

aricultural activities.

< \uro Liberia agreed that timber operations respect the existing cash erops and negotiate

owners in case of any damage to crops

suro Liberia ageced to participate in Community development programs. (such as human

ssource development, construction of school. clinics ete.) with the amount of 3.000 USE?

neo LSD ann

creach of the 9 months production Gime. This amow twill not exee

nd It will be available‘aethe starting of the felling operation.

rp) ig.

vf

cep Liberla agreed te provide transportation during emergency situation and majeur

ble for any damage. injury ard ans

“velopment activity, The Company will not be respons

other subsequent events that may oecur during this service.

+) Liberia agreed to pay $1.50 USD/cubic met:r, equally shared. benween the

Community Forestry Development Committee of River Gee and Grand Gedeh. apart

the payment of 30% land rental ($2.50 USD per hecta®s) to the community benetit shor az

sehame.
Furs! Libezia agreed to build company camps near existing towns or affected areas.

4) Liberia agreed not to harvest palm trees for prozessing, bridge construction and o:
export. . .

under

Luyo Liberia agreed not to construct logged bridges or primary roads (as indicated
vsnical description aceording to FDA regulations).
»so Liberia agreed to have CFDC representatives verify production.

ence for employment for skill and unskilled

sro Liberia agreed to provide first pr
oraployees of the affected communities in Grand Gedeh and Rever Gee County
um Liberia agreed to recondition and maintain roads adjacent to the annual operational

vs ond connect nearby towns.

teria agreed 10 make available timber products io the eonmunity dutiag comer

spment project as soon as the sawmill will be in operation, according ty the FP,

jation.

tings, Euro Liberia Logging Company shail hold entergenes

» -ddition to the quarterly m:
mvUngs with the CFDC’s and affected community to discuss any issues attecting the
munity when the need arises;
oie Liberia agreed to construct schools for the education of employees dependents: in case
+> perational area doesn't have access to school faviliti ss.

su Liberia agrees that the community shall use, free of charge. any roads constructed und

naintained by HOLDER; provided, however that such use shall not unduly prejudice nor

seve with either party
40s FY DUTIES AND RESPONSIBILITIES OF AFFECTED COMMUNITIES:

¢ Communities shall identify their representatives Uirough thy election of theie members
aity Forestry Development Commitiee, The Community Forestry Development

Ging the affected communities in negotiating the terms of wv

Ne

+ responsible for repees

Soci? Agtcement. Community Forestry Development Commitizes shall abide by the following

conditions

“4 Community Forestry Development Committee must cv. sist of at least five members whe

ive residents of the community or communities that the committee represents

Atl members of Community forestry Development Committee must be treely and fs

cted by residents of the community or communities represented by the commince

+4 Community Forestry Development Committee must provide a means for all residents ts’
coarusents, including women and youth, to have their vi avs heard and considered

«Doce wp the disbursement of funds, a community Forestry Development Committee must be

sncerporated under the laws of the Republic of Liberia.
“ope OF CONDUCT

-y Community agreed to avoid the expansion of sub istent agriculture activities within

cact Area. Heice, community shall promote and encourage low land aynieultare

= Sapment.

encourage dire sai

immunity agreed to discourage unnecessary fire disposal an

zs especially in comtract area,

“cain cash erops will be identified and Conypamny inform by the community fe Hele he
with Harvest operations:

+ °%) affeeted community can request transportation during emergency and seme piajer

ccamunity development programs. The Company wil] b€ not responsible For any dams

infuey and any other-subsequent events that may‘oceur daring this service

ES OF THE FOREST DEVELOPMENT

. DUTIES AND RESPONSABILIT:

HOuaTY .

Eusure that the FMC is authorized so that all terms and conditions of the licence are niet,

hh, | une that the Operations of the Halder are in comptianee with the FMC
iieze copies of agreement:
‘yiainal to FMC Holder,

munity Foresiry Development Committe (CFC)

The FDA Managing Director’ vo .

potas VEITIS MUTUALLY AGREED AND UNDERSTOOD BY AND BF

fuk PARTIES THAT:

A. PRICIPAL CONTACTS. The principal contacts for this agreement are:

EURO LIBERIA LOGGING COMPANY
Cesare Colombo ‘
GENERAL MANAGER

Phone: 077119340

“nyail cesare colombo@euroliberialogging.com

2. COMMUNITY FOREST DEVELOPMENT COMMITTEE

George Desuah
Chairman CFDC River Gee County

fone: 06742926

Tsail: desuadgeape, Yah Coy

3, SORESTRY DEVELOPMENT AUTHORITY
Hon, Moses Wogbeh

FDA Manging Direetor

Phos

Email: moseswoubeh@yahoo.com

| fis the intent of this agreement that the parties may modify this agreement by manu

agreement, The FDA will need to attest to Us completeness prior to any modifications

going into effeet

(. The parties will mantain lines of comunication regarding operations and specitically
provide periodie updates to the chairperson regarding any issues in implementing the
social agreement. The update should specifieally provide information as to the volume ot
jugs removed to date.

The parties will hold an annual meeting with representatives of the Community Forestry

Development Committee, FDA and authorized representatives of the PMC Helder te
disevss the upcoming annual operating plan es well ag attempt to resolve amy testes

identified from the previousaiperating season,
Ba “oS

had %
Geb He
¥, The parties may “provide support and assisiance to each other in seeking grant anv

alternative funding opportunities via letters of support and work on grant applicatiens.

SECTION VIL REAL PROPERTY IMPROVEMENTS,

Any improvements ( facilities, roads etc.) developed as a result of this agreement and at the

ner of the parties, shall thereupon beconie the responsibilry of the affected

and administration as other similar

ion of eith
and shall be subject to the same regulation:
No part of this agreement’ shall entitle FMC Holder to any share

improvements of a similar nature.

est in the project other than the right to use and enjoy the same under the existing. applicable

“YHON VIEL PARTICIPATION IN SIMILAR ACTIVITIES,

‘This 2gitement in no way restricts the FMC Heider or Affected Communities or FDA from

similar activities with other public or private avenzie, organizations, and individuals.

DISPUTE RESOLUTION.

eni of any issue of controversy under this agreement, the parties will seck initials

vent that there are still differences.

fferences with the assistance of FDA. In the

jocai yevernament officials (District Commissioner, Para nount Chiefs, Clan Chief, and fown,

Chi y mediation process: Lf not resolved by

should be considered as neutral parties ina third-par

dhe sieps above, any controversy OF claim arising out of or relating to this agreement shall be

wxchawely seulled by binding arbitration in accordance with the Commercial
entered in ary court having jurisdiction thereot, The

Arbitration Rules and

cnt rredered by the arbitrator(s) may be

laws applicable to the dispute, the Social Agreement and the interpretation thereof are the has oF

Liberia. The arbitratiog, shall take place at an acceptable fecation withia the towns represcnle hs

pC end the arbitral proceedings will be in Engl’sh with interpreter provided for lweal

/

fis signing below, the Chairperson of the Community Forestiy Development Committee certifies
that the individuals listed in this document and representatives of the Affected Communities and are
quthorized to act in their respective areas for matters related te this agreement, Also, by signing
helow. the assigned representatives of the FMC Holder certifies that this individual is authorized te

Get in this capacity for matters related to this agreement.

SECTION XJ. COMMENCEMENT/EX?PIRATION DAT

This agreement is executed as of the date of the last signature and is effective through the cusati

ofa PMC and reviewed every 5 years fora PMC after which time it will expire

the authority and format of this agreement has been reviewed and approved for si

their heirs, adninisrators/ 0

This a

artiee ag though they were physically present when this agivement was signe

seement shall be binding on the partizs.

In witness whereof, the parties hereto have executed this agreement a$ of the Hist dite written

below.

Fish Town, River Gee County

Date_

George Desuah

Chairperson CFDC ©

Ne omeaa

Cesare Colomba

General Manager of Eure Liberia Logging Co.

ron. Mess Vogbeh

2 Director Fi

communities as defined in the regulation is as follows: 2 community comprising less than
disircit. (including chiefdoms, clans, townships, owns, villages and all human
<< whose interests are likely to be affected by Operetions carried out under # Forest
_ License, “Interests” for porpuses of this definition may be an economic, enviromenil,
_ Svelihood, aesthetic, cultural, spiritual or religious nature. .

